Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 11/29/2021 has been received; Claims 1-26 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, “the finished woven composite is a multilayer composite panel continuously formed by the machine itself, without additional processing steps”.
With regards to the use of negative limitation in the claims: it has been held that [Any negative limitation or exclusionary proviso must have basis in the original disclosure]. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7-10, 13-22  & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff (US 2015/0167208) in view of Rutz (US 2018/0216262).
Regarding Claims 1, Bischoff discloses a machine for continuously forming a finished woven composite from a composite weave material (11, Figures 8, 9 & 10) comprising: a warp rack (44-46) comprising warp heads for receiving one or more polymer impregnated or coated warp filaments (Para. 50, Figure 7); wherein each warp head is capable of independent vertical movement to adjust the height of a warp filament extending from the warp head toward a roller assembly (Figures 8 & 9, Para. 57, “up and down” Para. 65, “individually”). If there is any doubt Bischoff discloses one or more polymer impregnated or coated warp filaments.  Rutz discloses polymer impregnated or coated warp filaments (Rutz, Para. 24) for the purpose of creating a composite material from a woven via thermal consolidation. It would have been obvious to use polymer impregnated or coated warp filaments, as further taught by Rutz, to the machine of Bischoff, for the purpose of creating a composite material from a woven via thermal consolidation.
Regarding Claim 2, the combination of Bischoff and Rutz disclose a weft inserter stack (Para. 60-62) comprising a plurality of weft inserters for inserting 
Regarding Claim 4, Bishcoff discloses a machine for continuously forming a finished woven composite from a composite weave material (11, Figures 8, 9 & 10) comprising: a warp rack (44-46) comprising warp heads for receiving one or more polymer impregnated or coated warp filaments (Para. 50, Figure 7); wherein each warp head is capable of vertical movement independent of vertical movement of the other of the warp heads to adjust the height of a warp filament extending from the warp head toward a roller assembly (Figures 8 & 9, Para. 57, “up and down” Para. 65, “individually”); weft inserter stack (Para. 60-62) comprising a plurality of weft inserters for inserting one or more polymer weft filaments between one or more warp filaments to form the composite weave material (Para. 60-62); and a roller assembly (48, 50, 51 & 53) configured to receive the composite weave material and consolidate the composite weave material to form the finished woven composite (11, Figure 10). If there is any doubt Bischoff discloses one or more polymer impregnated or coated warp filaments.  Rutz discloses polymer impregnated or coated warp filaments (Rutz, Para. 24) for the purpose of creating a composite material from a woven via thermal consolidation. It would have been obvious to use polymer impregnated or coated warp filaments, as further taught by Rutz, to the machine of Bischoff, for the purpose of creating a composite material from a woven via thermal consolidation. Bischoff does not specifically disclose one or more spools for dispensing the one or more polymer impregnated or coated warp filaments and wherein each warp head comprises filament channels, one each positioned at different vertical locations along the height of the warp head, wherein each filament channel is configured to engage a warp filament suspended between one of the spools and the roller assembly. However, Rutz discloses one or more spools (40/41) for dispensing one or more polymer impregnated or coated warp filaments; wherein each warp head (1-3) comprises filament channels, one each positioned at different vertical locations along the height of the warp head (Figure 1, Para. 70-74), each channel is configured to engage a warp (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to include one or more spools and have warp heads with channels, as taught by Rutz, in order to provide various filaments and help provide a robust woven fabric. Therefore the combination of Bishcoff and Rutz disclose each channel configured to engage a warp filament suspended between a spool of the one or more spools and the roller assembly (Bischoff, Figures 8 & 9, Rutz, Figure 1).
Regarding Claim 5, the combination of Bischoff and Rutz disclose the roller assembly comprises a pair of heated rollers for heating the composite weave (Bischoff, Para. 66).  
Regarding Claim 7, the combination of Bischoff and Rutz disclose the plurality of warp heads are aligned adjacent to one another in a vertical plane (Bischoff, Figures 8 & 9, Rutz, Figure 1).  
Regarding Claim 8, the combination of Bischoff and Rutz disclose the finished woven composite is a multilayer composite panel continuously formed by the machine itself, without additional processing steps (Bischoff, 11, Figures 8, 9 & 10). It is noted that the recitation “formed by the machine itself, without additional processing steps” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.   
Regarding Claim 9, the combination of Bischoff and Rutz do not specifically disclose a controller. However, Rutz further discloses a controller that is configured to control a sequence of vertical movements of one or more warp heads and insertions of one or more of the weft filaments between one or more of the warp filaments to create a composite weave having a predetermined pattern (Para. 35 & 36). It would have been obvious to one of ordinary skill in the art before the effective filing date to further include a controller, as taught by Rutz, in order to provide precise control of all war threads.
Regarding Claim 10, the combination of Bischoff and Rutz disclose the one or more of the plurality of weft inserters of the weft inserter stack is configured to insert one or more of the weft filaments between one or more  of the warp filaments such that each inserted weft filament is oriented approximately perpendicularly to the one or more warp filaments (Para. 61-62, Figures 1-6).  
Regarding Claim 13, Bischoff discloses a machine for continuously forming a composite weave (11, Figures 8, 9 & 10) comprising: a roller assembly (48, 50, 51 & 53) configured to receive the composite weave comprising one or more of the warp filaments (17/27) and one of more of the weft filaments (16/26), a warp rack (44-46) comprising a plurality of heddle assemblies for receiving one or more warp filaments (Figures 8 & 9), each heddle assembly comprising: a first heddle (one of 44-46) the first heddle being capable of independent vertical movement to adjust the height (Figures 8 & 9, Para. 57, “up and down”, Para. 65, “individually”); and a second heddle (another one of 44-46), the second heddle being capable of independent vertical movement to adjust the height (Figures 8 & 9, Para. 57, “up and down”, Para. 65, “individually”); a weft inserter stack (Para. 60-62) comprising weft inserters for inserting one or more of the weft filaments between one or more warp filaments (Para. 60-62). Bischoff does not specifically disclose one or more spools for dispensing one or more warp filaments and a first heddle comprising a first eye for engaging a first warp filament suspended between a spool of the one or more spools and the roller assembly, the first heddle being capable of independent vertical movement to adjust the height of the first eye; and a second heddle having a slot for receiving the first warp filament and a second eye for engaging a second warp filament suspended between a spool of the one or more spools and the roller assembly, the second heddle being capable of independent vertical movement to adjust the height of the second eye. However, Rutz discloses one or more spools (40/41) for dispensing one or more warp threads and a first heddle (1) comprising a first eye (21) for engaging a first warp filament, the first heddle being capable of independent vertical movement to adjust the height of the first eye (Figure 1, Para. 70-74); and a second heddle (2) having a slot (32b or 32a) for receiving the first warp filament and a second eye (22) for engaging a second warp filament, the second heddle being capable of independent vertical movement to adjust the height of the second eye (Figure 1, Para. 70-74). It would have been obvious to one of ordinary skill in the art before the effective filing date to include one or more spools and have heddles, as taught by Rutz, in order to provide various filaments and help provide a robust woven fabric. Therefore, the combination of Bischoff and Rutz disclose the First heddle and second heddle suspended between a spool of the one or more spools and the roller assembly (Bischoff, Figures 8 & 9, Rutz, Figure 1)
Regarding Claim 14, the combination of Bischoff and Rutz disclose the composite weave is continuously formed from polymer impregnated or coated warp filaments (Para. 50, Figure 7) and the plurality of heddle assemblies are aligned adjacent to one another in a first vertical plane (Rutz, Figures 1-3d). If there is any doubt Bischoff discloses one or more polymer impregnated or coated warp filaments.  Rutz discloses polymer impregnated or coated warp filaments (Rutz, Para. 24) for the purpose of creating a composite material from a woven via thermal consolidation. It would have been obvious to use polymer impregnated or coated warp filaments, as further taught by Rutz, to the machine of Bischoff, for the purpose of creating a composite material from a woven via thermal consolidation.
Regarding Claim 15, the combination of Bischoff and Rutz disclose tthe first heddle of each heddle assembly is positioned adjacent to the second heddle of the respective heddle assembly in a second vertical plane that is approximately perpendicular to the first vertical plane (Rutz, Figures 1-3d).  
Regarding Claim 16, the combination of Bischoff and Rutz disclose the first eye of the first heddle of a heddle assembly aligns with the slot of the second heddle of the heddle assembly when the heddle assembly is in a neutral position (Rutz, Figure 2).  
Regarding Claim 17 the combination of Bischoff and Rutz disclose each heddle assembly of the plurality of heddle assemblies further comprises a third heddle (Rutz, 3) having a slot (Rutz, 33a & 33b) for receiving the first warp filament and the second warp filament, and a third eye (Rutz, 23) for engaging a third warp filament suspended between a spool of the one or more spools and the roller assembly (Bischoff, Figures 8 & 9, Rutz, Figure 1), the third heddle being capable of independent vertical movement to adjust the height of the third eye (Rutz, Figure 1, Para. 70-74).  
Regarding Claim 18, the combination of Bischoff and Rutz do not specifically disclose a controller. However, Rutz further discloses a controller that is configured to control a sequence of vertical movements of one or more of the first, second, and/or third heddles and insertions of one or more of the weft filaments between one or more of the warp filaments to create a composite weave having a predetermined pattern (Para. 35 & 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date to further include a controller, as taught by Rutz, in order to provide precise control of all war threads.
Regarding Claim 19, Bischoff discloses a method of continuously forming a woven composite material (Figures 8 & 9) using a machine having a plurality of polymer impregnated or coated warp filaments (17/27, Para. 50, Figure 7) that comprises a plurality of warp heads (44-46), and each warp head being capable of independent vertical movement to adjust the height of warp filaments (Figures 8 & 9, Para. 57, “up and down” Para. 65, “individually”); a weft inserter stack (Para. 60-62) comprising a plurality of weft inserters for inserting one or more weft filaments between one or more warp filaments to form the composite weave (Para. 60-62). If there is any doubt Bischoff discloses one or more polymer impregnated or coated warp filaments.  Rutz discloses polymer impregnated or coated warp filaments (Rutz, Para. 24) for the purpose of creating a composite material from a woven via thermal consolidation. It would have been obvious to use polymer impregnated or coated warp filaments, as further taught by Rutz, to the machine of Bischoff, for the purpose of creating a composite material from a woven via thermal consolidation. Bischoff does not specifically disclose one or more spools for dispensing one or more warp filaments and each warp head as claimed. However, Rutz discloses one or more spools (40/41) for dispensing one or more warp threads and each warp head comprises a plurality of filament channels positioned at different vertical locations along the height of the warp head (Figures 1-3d), each filament channel configured to engage a warp filament (Figures 1-3d), the method comprising: vertically positioning a first sub-group of the plurality of warp heads (2) in a first vertical position (Figures 1-3d) and a second sub-group of the plurality of warp heads (1) in a second vertical position (Figures 1-3d) such that the vertical height of each warp filament in a filament channel of a warp head of the first sub-group of the plurality of warp heads is higher than a warp filament in a corresponding filament channel of a warp head of the second sub-group of the plurality of warp heads (Figures 1-3d); inserting one or more weft filaments (Para. 71 & 72) into a warp between an assembly and the warp rack, such that each weft filament is inserted between a warp filament associated with the first sub-group of the plurality of warp heads and a warp filament associated with the second sub-group of the plurality of warp heads (Figures 1-3d); securing the one or more weft filaments between two or more warp filaments to form a composite weave by vertically repositioning the first sub-group of plurality of the warp heads in a third vertical position and the second sub-group of the plurality of warp heads in a fourth vertical position such that the vertical height of each warp filament in a filament channel of a warp head of the first sub-group of the plurality of warp heads is lower than a warp filament in the corresponding filament channel of a 50WO 2017/200935PCT/US2017/032703 warp head of the second sub-group of the plurality of warp heads (Figures 1-3d). It would have been obvious to one of ordinary skill in the art before the effective filing date to include one or more spools and have warp heads, as taught by Rutz, in order to provide various filaments and help provide a robust woven fabric. Therefore the combination of Bishcoff and Rutz disclose a plurality of warp filaments suspended between a roller assembly and a warp rack (Bischoff, Figures 8 & 9, Rutz, Figure 1).
Regarding Claim 20, the combination of Bischoff and Rutz disclose creating the warp between the roller assembly and the warp rack by: feeding a free end of each of a plurality of warp filaments originating from a plurality of filament spools through a unique filament channel of one of a plurality of warp heads of the warp rack; and feeding the free end of each of the plurality of warp filaments through the pair of opposing rollers (Bischoff, Figures 8 & 9, Rutz, Figure 1-3d).
Regarding Claim 21, the combination of Bischoff and Rutz disclose consolidating the composite weave comprises activating the roller assembly to draw the composite weave through a pair of opposing rollers that are configured to heat and compress the composite weave (Bischoff, Para. 66). 
Regarding Claim 22, the combination of Bischoff and Rutz disclose consolidating the composite weave comprises: heating the composite weave in a heated zone configured to meld together one or more warp filaments and one or more weft filaments of the composite weave; and compressing the composite weave (Bischoff, Para. 66). 
Regarding Claim 25, the combination of Bischoff and Rutz disclose compressing the composite weave comprises compressing the composite weave by drawing the composite weave through a first pair of opposing rollers of the roller assembly (Bischoff, Para. 66, Figure 10).  

Claim 12 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff (US 2015/0167208) in view of Rutz (US 2018/0216262) in further view of Oberste (US 2016/0305051).
Regarding Claim 12, Bishcoff and Rutz do not specifically disclose one or more weft inserters comprise a rapier weft inserter, an air-jet weft inserter, and/or an inertial weft inserter. However, Oberste disclose the use of a rapier weft inserter or an air-jet weft inserter (Para. 76-79). It would have been obvious to one of ordinary skill in the art before the effective filing date to use a rapier weft inserter or an air-jet weft inserter as taught by Oberste in order to have an inserter which can travel the length of the warp heads.
Regarding Claim 24, Bishcoff and Rutz do not specifically disclose the heating zone comprises a heating device selected from the group consisting of an inductive heater, a convection device, and a microwave heating device; wherein the inductive heater induces current in the composite weave by generating an alternative or rotating magnetic field to generate heat through resistive losses; and wherein the convection device circulates hot air around the composite weave. However, Oberste discloses the use of a convection heater (Para. 58) to cure the warp and weft filaments together. It would have been obvious to one of ordinary skill in the art before the effective filing date to use a convection heater as taught by Oberste in order to have properly cure the weft and warp filaments.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bischoff (US 2015/0167208) in view of Rutz (US 2018/0216262) in further view of Beernaert (US 2008/0092978).
Regarding Claim 3, the combination of Bischoff and Rutz discloses a heated zone (Para. 66) for heating one or more warp filaments and one or more eft filaments to meld them together and form the finished woven composite (11, Figure 10). The combination of Bischoff and Rutz do not specifically disclose a temperature sensor within the heated zone is configured to monitor the temperature of the filaments. However, Beernaert discloses one or more of the plurality of warp heads comprises a temperature sensor (Para. 23). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the warp heads of Bischoff-Rutz to include a temperature sensor in order to provide information about the warp heads. 
Claims 6 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff (US 2015/0167208) in view of Rutz (US 2018/0216262) in further view of Dyksterhouse (US 2014/0186600).
Regarding Claims 6 & 26, the combination of Bischoff and Rutz do not specifically disclose the roller assembly further comprises a pair of cooled rollers for cooling the composite weave. However, Dyksterhouse discloses a roller assembly comprising a pair of cooled rollers for cooling a composite weave (38) after a heating process (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a cooling roller assembly in order to provide re-unify material while smoothing the surface.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bischoff (US 2015/0167208) in view of Rutz (US 2018/0216262) in further view of Citterio (US 2010/0307629).
Regarding Claim 11, the combination of Bischoff and Rutz do not specifically disclose the weft inserter stack is configured to simultaneously insert a first weft filament of the weft filaments between a first pair of warp filaments of the warp filaments and a second weft filament of the weft filaments between a second pair of warp filaments of the warp filaments.  However, Citterio discloses simultaneously inserting two weft thread (Para. 74, Figures 1 & 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to form a thick 3d woven. 
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bischoff (US 2015/0167208) in view of Rutz (US 2018/0216262) in further view of Alex (US 2017/0198424).
Regarding Claim 23, the combination of Bischoff and Rutz do not specifically disclose the heating and the compressing comprises an ultrasonic welding bar that, for heating, vibrates the composite weave to generate heat by elastic losses and, for compressing, compresses the composite weave against an anvil.  However, Alex disclose the use of ultrasonic fusing (Para. 41, 84 & 99) to join frayed ends and finish the product. It would have been obvious to one of ordinary skill in the art before the effective filing date to use a ultrasonic welding as taught by Oberste in order to properly cure the weft and warp filaments and help finish the material.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732